Exhibit 10.35
 
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is between XELR8, Inc. (the
“Company”) and John Pougnet (“Employee”), and is executed effective as of June
1, 2009 (the “Effective Date”) in connection with and consideration of the
compensation set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged.
 
1. Previous Employment Agreement.
 
    A.           Previous Employment Agreement.  The Company and Employee have
previously entered into that Employment Agreement dated effective February 1,
2008 (the “Previous Employment Agreement”), pursuant to which Employee was
employed as Chief Executive and Chief Financial Officer of the Company for a
term of two years.  The Company and Employee now desire to terminate the
Previous Employment Agreement, and to replace it with this Agreement.
 
    B.           Termination of Previous Employment Agreement.  The Previous
Employment Agreement is terminated on mutual agreement of the Company and
Employee effective as of the Effective Date.  The Previous Employment Agreement
shall be of no further force or effect hereafter, and neither party shall have
any further obligations or duties with respect to each other under the Previous
Employment Agreement; however, this termination shall not extinguish Employee’s
rights in any stock options previously granted to Employee.  It is expressly
agreed that Employee shall have no claims related to any accrued vacation under
the Previous Employment Agreement.


2. Services to be Rendered by Employee.  The Company hereby employs, engages and
hires Employee in the capacity of Chief Financial Officer, and Employee hereby
accepts and agrees to such hiring, engagement and employment.  Employee shall
have those duties specified on Exhibit A hereto, which is incorporated herein by
this reference.  In this position, Employee shall report to both the Chief
Executive Officer of the Company and the Company’s Audit Committee.  Employee
will devote his reasonable efforts, energy and skill to the performance of these
duties and for the benefit of the Company, and will exercise due diligence and
care in the performance of all duties performed for the Company under this
Agreement.  Employee will devote the time necessary to fulfill Employee’s duties
to the Company.  However, Employee shall not be required to devote his full time
efforts, energy and skill to the performance of these duties, nor will he be
required to fulfill these duties solely at the offices of the Company.  The
Company expressly agrees that Employee will be entitled to seek and engage in
other employment and business activities, unless such employment or activities
would violate the non-competition covenant in Section 7 or any other provision
of this Agreement.
 
3. Term; Termination.
 
    A. Term.  Subject to the terms and conditions of this Agreement, the Company
will employ Employee, and Employee will serve the Company, for one year from the
Effective Date (the “Term”).
 
    B. Termination by the Company.  Employee’s employment may only be terminated
by the Company during the term of this Agreement for “Cause,” which termination
may occur without prior written notice to Employee. Termination for Cause shall
be defined as any of the following from and after the Effective Date:
 
        (a) Any willful breach of any material written policy of the Company
that results in material and demonstrable liability or loss to the Company or
that continues after written notice;
 

 
-1-

--------------------------------------------------------------------------------

 
 
        (b) Willful failure to perform or gross negligence in connection with
the performance of Employee’s duties;
 
        (c) The engaging by Employee in conduct involving moral turpitude that
causes material and demonstrable injury, monetarily or otherwise, to the
Company, including, but not limited to, misappropriation or conversion of assets
of the Company (other than immaterial assets);
 
        (d) Conviction of or entry of a plea of nolo contendere to a felony;
 
        (e) A material breach of this Agreement, including by engaging in action
in violation of the restrictive covenants in this Agreement; or
 
        (f) Any other conduct or activity that the Chief Executive Officer
determines in good faith jeopardizes the proper conduct of the Company’s
operations if such conduct or activity continues to occur after written notice.
 
        No act or failure to act by the Employee shall be deemed “willful” if
done, or omitted to be done, by him in good faith and with the reasonable belief
that his action or omission was in the best interest of the Company.
 
    C. Termination by Employee.  Employee may terminate his employment by the
Company at any time by giving 14 days prior written notice thereof to the
Company.
 
    D. Effect of Termination.  Upon termination of Employee’s employment
pursuant to Section 3(B) or Section 3(C) or expiration of the Term, the
Company’s obligations under this Agreement will terminate.
 
4. Compensation; Benefits.
 
    A. Base Salary.  During the term of this Agreement, the Company will pay to
Employee base salary (“Base Salary”) at the rate of $112,500 (One Hundred Twelve
Thousand Five Hundred and No/100 dollars) per annum, it being recognized that
the sum of $12,500 represents payment for accrued but unpaid vacation time due
and payable Employee.
 
    B. Additional Bonus.  Employee will be eligible to participate in any bonus
program established by the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”), provided that Employee is eligible
by the terms thereof to participate therein.
 
    C. Benefit Plans.  Employee will be entitled to participate in all formal
retirement, insurance, hospitalization, disability and other employee benefit
plans that are in existence or may be adopted by the Company or in which
employees of the Company are eligible to participate, provided that Employee is
eligible by the terms thereof and applicable law to participate therein.
 

 
-2-

--------------------------------------------------------------------------------

 


    D. Company Laptop Computer, Cellular Telephone, and Home Internet
Connection. During the Term, the Company will provide Employee with a laptop
computer, a cellular telephone, and a high speed Internet connection at
Employee’s home, for use by Employee in the performance of his duties
hereunder.  The Company will pay all costs associated with acquiring these items
and services, and will pay any ongoing charges and expenses related to these
items and services during the Term.  The laptop computer and cellular telephone
provided to Employee by the Company shall remain the property of the Company and
shall be returned to the Company upon termination of Employee’s employment with
the Company.  The high speed Internet connection at Employee’s home may be
terminated by the Company upon termination of Employee’s employment with the
Company.
 
    E. General.  All payments under this Agreement will be subject to applicable
withholding and similar taxes and will, if applicable, be prorated for the
applicable period.  Employee’s Base Salary and other compensation will be paid
to Employee in accordance with the Company’s regular policy.  The Compensation
Committee will, in its sole discretion, periodically review Employee’s Base
Salary and other compensation.
 
5. Protection of Trade Secrets and Confidential Information.
 
    A. Definition of “Confidential Information.  “Confidential Information”
means all nonpublic information concerning or arising from the Company’s
business, including particularly but not by way of limitation trade secrets
used, developed or acquired by the Company in connection with its business;
information concerning the manner and details of the Company’s operation,
organization and management; financial information and/or documents and
nonpublic policies, procedures and other printed or written material generated
or used in connection with the Company’s business; the Company’s business plans
and strategies; the identities of the Company’s customers and the specific
individual customer representatives with whom the Company works; the details of
the Company’s relationship with such customers and customer representatives; the
identities of distributors, contractors and vendors utilized in the Company’s
business; the details of the Company’s relationship with such distributors,
contractors and vendors; the nature of fees and charges made to the Company’s
customers; nonpublic forms, contracts and other documents used in the Company’s
business; the nature and content of computer software used in the Company’s
business, whether proprietary to the Company or used by the Company under
license from a third party; and all other information concerning the Company’s
concepts, prospects, customers, employees, contractors, earnings, products,
services, equipment, systems and/or prospective and executed contracts and other
business arrangements.
 
    B. Employee’s Use of Confidential Information.  Except in connection with
and in furtherance of Employee’s work on the Company’s behalf, Employee shall
not, without the Company’s prior written consent, at any time, directly or
indirectly, use, disclose or otherwise communicate any Confidential Information
to any person or entity.
 
    C. Acknowledgments.  Employee acknowledges that during the term of his
employment, Employee will have access to Confidential Information, all of which
shall be made accessible to Employee only in strict confidence; that
unauthorized disclosure of Confidential Information will damage the Company’s
business; that Confidential Information would be susceptible to immediate
competitive application by a competitor of the Company; that the Company’s
business is substantially dependent on access to and the continuing secrecy of
Confidential Information; that Confidential Information is unique to the Company
and known only to Employee, the Company and certain key employees and
contractors of the Company; that the Company shall at all times retain ownership
and control of all Confidential Information; and that the restrictions contained
in this paragraph are reasonable and necessary for the protection of the
Company’s business.
 
 
-3-

--------------------------------------------------------------------------------

 


    D. Records Containing Confidential Information.  All documents or other
records containing or reflecting Confidential Information (“Confidential
Documents”) prepared by or provided to Employee are and shall remain the
Company’s property.  Except with the Company’s prior written consent, Employee
shall not copy or use any Confidential Document for any purpose not relating
directly to Employee’s work on the Company’s behalf, or use, disclose or sell
any Confidential Document to any party.  Upon the termination of Employee’s
employment or upon the Company’s request, Employee shall immediately deliver to
the Company or its designee (and shall not keep in Employee’s possession or
deliver to anyone else) all Confidential Documents and all other property
belonging to the Company.  This paragraph shall not bar Employee from complying
with any subpoena or court order, provided that Employee shall at the earliest
practicable date provide a copy of the subpoena or court order to the Chief
Executive Officer of the Company.
 
    E. Employee’s Former Employers’ Confidential Information.  Employee shall
not, during Employee’s employment with the Company, improperly use or disclose
to the Company any proprietary information or trade secrets belonging to any
other current or former employer or any third party as to whom Employee owes a
duty of nondisclosure.
 
6. Non-Solicitation.  During the term of Employee’s employment, Employee shall
not, without the Company’s prior written consent, directly or indirectly:
 
    A. Cause or attempt to cause any employee, agent, distributor, endorser or
contractor of the Company to terminate his or her employment, agency,
distributor, endorser or contractor relationship with the Company; interfere or
attempt to interfere with the relationship between the Company and any employee,
agent, distributor, endorser or contractor of the Company or hire or attempt to
hire any employee, agent, distributor, endorser or contractor of the Company; or
 
    B. Solicit business from any customer or client served by the Company at any
point during the term of Employee’s employment; or interfere or attempt to
interfere with any transaction, agreement or business relationship in which the
Company was involved at any point during the term of Employee’s employment.
 
7. Non-Competition.  During the Term, Employee shall not, without the Company’s
prior written consent, directly or indirectly engage in any business that is in
competition with the business conducted by the Company anywhere in the United
States, whether as proprietor, partner, joint venturer, employer, agent,
employee, consultant, officer, or beneficial or record owner of more than 2% of
the stock of a corporation, business, or association.  For purposes of this
Section, a business is “in competition” with the Company if it engages in
business in the nutritional product network marketing field.  However, Employee
will not be prohibited from owning securities in a business in competition with
the Company if the securities are listed on a stock exchange or traded on the
over-the-counter market and represent 2% or less of that class of securities
issued and outstanding.  Employee specifically acknowledges and agrees that the
Company’s business covers the market area identified above, and agrees that the
restrictions contained in this Section are reasonable in scope under Colorado
law.

 
-4-

--------------------------------------------------------------------------------

 


8. Inventions.
 
    A. Disclosure.  Upon the Company’s request, Employee shall promptly disclose
to the Company, in a manner specified by the Company in its sole discretion, all
ideas (including new products), processes, trademarks and service marks,
inventions, discoveries and improvements to any of the foregoing, that Employee
learns of, conceives, develops or creates alone or with others during the term
of Employee’s employment (whether or not conceived, developed or created during
working hours) that directly or indirectly arises from or relates to: (i) the
Company’s business; (ii) work performed for the Company by Employee or any other
Company employee; (iii) the use of the Company’s property or time; or (iv)
access to the Company’s Confidential Information and/or Confidential Documents.
 
    B. Assignment.  Employee assigns to the Company, without further
consideration, Employee’s entire right to any concept, idea or invention
described in the preceding paragraph, which shall be the sole and exclusive
property of the Company whether or not subject to patent, copyright, trademark
or trade secret protection under applicable law.  Employee also acknowledges
that all original works of authorship that are made by Employee (solely or
jointly with others), within the scope of Employee’s employment, and that are
protectable by copyright, are “works made for hire,” as that term is defined in
the United States Copyright Act (17 U.S.C. § 101).  To the extent that any such
works, by operation of law, cannot be “works made for hire,” Employee assigns to
the Company all right, title and interest in and to such works and to any
related copyrights.
 
    C. Additional Instruments.  Employee shall promptly execute, acknowledge and
deliver to the Company all additional instruments or documents deemed at any
time by the Company in its sole discretion to be necessary to carry out the
intentions of this paragraph.
 
9. Survival.  Employee’s obligations under this Agreement shall survive the
termination of Employee’s employment and shall thereafter be enforceable whether
or not such termination is later claimed or found to be wrongful or to
constitute or result in a breach of any contract or of any other duty owed or
claimed to be owed by the Company to Employee.
 
10. Remedies.  Employee acknowledges that upon a breach of any obligation under
this Agreement, the Company will suffer immediate and irreparable harm and
damage for which money alone cannot fully compensate the Company.  Employee
therefore agrees that upon such breach or threat of imminent breach of any
obligation under this Agreement, the Company shall be entitled to, and Employee
shall not oppose entry of, a temporary restraining order, preliminary
injunction, permanent injunction or other injunctive relief, without posting any
bond or other security, barring Employee from violating any such provision. This
paragraph shall not be construed as an election of any remedy, or as a waiver of
any right available to the Company under this Agreement or the law, including
the right to seek damages from Employee for a breach of any provision of this
Agreement, nor shall this paragraph be construed to limit the rights or remedies
available under Colorado law for any violation of any provision of this
Agreement.
 
11. Miscellaneous.
 
    A. Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and Employee and supersedes all prior oral or written
agreements and understandings with respect to the subject matter hereof.
 
    B. Heirs and Assigns.  This Agreement shall be binding upon Employee’s
heirs, executors, administrators or other legal representatives, shall inure to
the benefit of the Company, its successors or assigns, and shall be freely
assignable by the Company, but not by Employee.

 
-5-

--------------------------------------------------------------------------------

 


    C. Governing Law.  This Agreement and all other disputes or issues arising
from or relating in any way to the Company’s relationship with Employee, shall
be governed by the internal laws of the State of Colorado, irrespective of the
choice of law rules of any jurisdiction.
 
    D. Severability.  If any court of competent jurisdiction declares any
provision of this Agreement invalid or unenforceable, the remainder of the
Agreement shall remain fully enforceable.  To the extent that any court
concludes that any provision of this Agreement is void or voidable, the court
shall reform such provision(s) to render the provision(s) enforceable, but only
to the extent absolutely necessary to render the provision(s) enforceable and
only in view of the parties’ express desire that the Company be protected to the
greatest extent possible under applicable law from improper competition and/or
the misuse or disclosure of trade secrets, Confidential Documents and/or
Confidential Information.
 
    E. Disputes.  Any action arising from or relating any way to this Agreement,
or otherwise arising from or relating to Employee’s employment with the Company,
shall be tried only in the state or federal courts situated in Denver,
Colorado.  The parties consent to jurisdiction and venue in those courts to the
greatest extent possible under law.  The prevailing party in any action to
enforce any provision of this Agreement shall recover all costs and attorneys’
fees incurred in connection with the action.
 
    F.           Prior Agreements. This agreement supersedes all prior
agreements between Employee and the Company relating to the subject of
Employee’s employment with the Company and may only be amended by written
instrument signed by Employee and the Chairman of the Board of the Company.


IN WITNESS WHEREOF, the undersigned has executed this Employment Agreement to be
effective as of the Effective Date.


EXECUTED this 1st day of June, 2009, to be effective as of the Effective Date.


 
EMPLOYEE: 
 
 
 
By: _/s/ John D. Pougnet 
Name: John Pougnet
Title: Chief Financial Officer 
COMPANY:
 
XELR8, INC.
 
By: /s/ Sanford D. Greenberg
Name: Sanford D. Greenberg
Title: Chairman of the Board of Directors
 
By: /s/  John B. McCandless
Name: John B. McCandless
Title: Lead Director

 
 
-6-

--------------------------------------------------------------------------------

 

EXHIBIT A


JOB RESPONSIBILITIES


·  
Treasury Management

o  
Banking

o  
Budgets

o  
Projections

o  
Assist in raising new funds

·  
Financial Reporting

o  
Preparing, Q’s, K’s, Proxy, Registration Statements

o  
SOX preparation

·  
Accounting Functions

o  
Daily oversight

o  
Monthly close

o  
Commissions

o  
Expense approval

·  
Tax

o  
Sales

o  
Income

o  
Deferred preparation & analysis

·  
Compliance

o  
Working with outside counsel on contracts

o  
SEC / OTC

o  
Distributor compliance

o  
Foreign country laws & filings

·  
Human Resources

o  
Payroll

o  
Regulatory compliance

o  
Taxes

·  
Risk Management

o  
Insurance management (Product, D&O, EPL, WC)

o  
Analyzing transactions and events.
